        Case 3:12-cr-00071-SMR-TJS Document 282 Filed 02/02/21 Page 1 of 1

                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov

                                                           February 02, 2021


Mr. Roscoe Chambers
U.S. PENITENTIARY
13495-030
AUSP Thomson
P.O. Box 1002
Thomson, IL 61285

         RE: 20-3143 United States v. Roscoe Chambers

Dear Mr. Chambers:

        Enclosed is a copy of the dispositive order in the referenced appeal. Please note that
FRAP 40 of the Federal Rules of Appellate Procedure requires any petition for rehearing to be
filed within 14 days after entry of judgment. Counsel-filed petitions must be filed electronically
in CM/ECF. Paper copies are not required. This court strictly enforces the 14 day period. No
grace period for mailing is granted for pro-se-filed petitions. A petition for rehearing or a
motion for an extension of time must be filed with the Clerk's office within the 14 day period.

                                                           Michael E. Gans
                                                           Clerk of Court

JPP

Enclosure(s)

cc:      Mr. Clerk, U.S. District Court, Southern Iowa
         Mr. Richard D. Westphal

            District Court/Agency Case Number(s): 3:12-cr-00071-SMR-1




      Appellate Case: 20-3143      Page: 1          Date Filed: 02/02/2021 Entry ID: 5000548
